Exhibit 10.3

2011-1 AMENDMENT TO

PRINCESS CRUISES CHIEF EXECUTIVE OFFICER

SUPPLEMENTAL RETIREMENT PLAN

The following Amendment to the 2008 restatement of the Princess Cruises Chief
Executive Officer Supplemental Retirement Plan (the “Plan”) is intended to
change the definition of Committee in Section 2.11

1. Section 2.11 of the Plan is amended to read as follows:

2.11 Committee. “Committee” means the committee established to administer this
Plan as set forth in Section 3.1 thereof, which shall be comprised of the
members of the Compensation Committees of both Carnival Corporation and Carnival
plc.

IN WITNESS WHEREOF, these Amendments have been executed by the Participant and a
duly authorized officer of Sponsor and are effective as of the date of execution
by the Participant.

 

        PRINCESS CRUISES LINES, LTD. Date: 11.2.11     By:  

/s/ Alan B. Buckelew

      Alan B. Buckelew     Its:   Chief Executive Officer Date: 12.8.11    

/s/ Peter G. Ratcliffe

    Peter G. Ratcliffe